UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7002



WILLIAM LAWRENCE SATTERWHITE, JR.,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-99-860-3)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Lawrence Satterwhite, Jr., Appellant Pro Se. Joan Elizabeth
Evans, Assistant United States Attorney, Richmond, Virginia; Mark
Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lawrence Satterwhite, Jr., appeals the magistrate

judge’s order denying relief on his 28 U.S.C. § 2241 (1994) pe-

tition.*   We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.       Accordingly, we deny a

certificate of appealability and dismiss on the reasoning of the

magistrate judge. See Satterwhite v. United States, No. CA-99-860-

3 (E.D. Va. July 10, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                  2